DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on December 14, 2020. Claim 1 is amended.
The applicant contends that the prior art does not specify an apparatus component, i.e., the growth furnace, that is “only made from…a nickel-based alloy,” as claim 1 recites presently. Murakami, on the other hand, merely discloses a nickel-alloy showerhead. Thus, the prior art does not show “all” of a nickel-alloy growth furnace but simply a portion situated on the furnace’s ceiling (p. 4). 
In response, the examiner believes the amendment introduces new matter into the disclosure. Paragraph [0133] of the specification reads, “components of the…growth furnace…are exposed to the reducing gas or the raw material gas. A material for those components…is preferably heat-resistant alloys…Examples of the heat-resistant alloys include…nickel-based alloys.”
At best, then, the disclosure teaches “components” of the growth furnace being formed of the nickel-alloy. There is no suggestion that this material composes the entirety of the furnace. Further, the specification does not define the structure of the growth furnace. Does “furnace” simply refer to an abstract volume of space which silos the raw material gas, does it denote an array of walls which join to compose a chamber, or does it denote features like a showerhead? Because the original disclosure does not specify the structural characteristics of the growth furnace, one cannot establish the portion of the growth furnace constituted by these “apparatus components.” And if one cannot account for the percentage of the growth furnace constituted by the “apparatus components,” then one cannot establish that all of the furnace is nickel-alloy, which is necessary to substantiate the present amendment. 
With regard to the prior art, the examiner believes that Murakami’s disclosure of a nickel-alloy apparatus component, whereby said component is a member of the growth furnace, satisfies the relevant limitations. This is because the claim does not specify the metes of the growth furnace. As such, the “apparatus component” may be interpreted as being coextensive with said furnace. The rejections are maintained.
Information Disclosure Statement
In the response filed on March 14, 2019, the applicant submitted three references, but this submission does not constitute an information disclosure statement, as it fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being 
Claim Interpretation
The eighth paragraph of claim 1 reads, “an optional apparatus component exposed to the reducing gas, and an apparatus component exposed to the raw material gas being made from a heat-resistant alloy.” To clarify the record, the examiner is interpreting “optional” as only applying to the apparatus component that is exposed to the reducing gas. Further, the examiner is interpreting the paragraph’s elaboration of material composition as applying only to the apparatus component exposed to the raw material gas. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The eighth paragraph of this claim has been amended to clarify the “apparatus component exposed to the raw material gas” is “only made from a…nickel-based alloy.” Subsequently, the claim specifies that “the apparatus component…is the growth furnace.” Taken together, the examiner is interpreting these statements as codifying a growth furnace formed entirely of nickel-based alloy.
Paragraph [0133] of the specification reads, “components of the…growth furnace…are exposed to the reducing gas or the raw material gas. A material for those components…include…nickel-based alloys.” From this passage, there is no indication that these components compose the entirety of the growth furnace. The examiner does not believe the disclosure even attempts to specify the fraction of the growth furnace constituted by said components. As such, the integration of “only” into the claim set constitute new matter.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Scaringe et al., US 2005/0238810, in view of Pruett et al., US 2004/0089237, Murakami et al., US 2005/0255241, and Suzuki et al., US 2008/0241379.
Scaringe discloses an in-line CVD system for the production of carbon nanotubes (Fig. 2). A transfer unit (11) translates a substrate (6) thru a reaction furnace (7) comprising a plurality of zones, any two of which can be taken as the “formation” and “growth” units, respectively [0050]. Each zone is provided with a heater (8’) and an ejector (10) for supplying the necessary reaction gases. Whatever entity powers the movement of Scaringe’s transfer unit is being taken as the claimed “driver,” whereby it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
The type of gas supplied, as well as the species concentration within a given volume, is drawn to the intended use of the apparatus, wherein a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham, 2 USPQ2d 1647). Further, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). An operator is capable of using Scaringe’s system to supply any permutation of reducing, raw material, and catalyst activation gases, and this demonstration of capability is sufficient to satisfy the threshold for rejection.
Scaringe is silent concerning the composition of the transfer unit’s belt. In supplementation, Pruett discloses a running-length system that avails a mesh belt (35) to convey substrates thru a processing path [0040]. Mesh is a particularly advantageous material, as it “permits access of the process gases to all exterior surfaces of the…substrate,” [0040]. For at least this reason, it would have been obvious to the skilled artisan to employ mesh belt. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended purpose as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Scaringe is also silent regarding the material composition of the claimed “apparatus component.” Supplementing Scaringe is Murakami, who prescribes forming a showerhead, which constitutes the upper wall of a processing furnace, of nickel alloy due to its sundry array of desirable properties like corrosion resistance, low emissivity, and low reactivity [0050]. Further, the reference surface polishes the showerhead to an average roughness of less than 2 
Lastly, Murakami omits the units of the recited values of surface roughness, although context indicates units of micrometers. For the sake of thoroughness, then, Suzuki is cited to formally establish that it is known to surface polish a showerhead to below 2 micrometers [0073, 0087-88].
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716